
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.26


ELEVENTH AMENDMENT TO OFFICE BUILDING LEASE AGREEMENT

        THIS ELEVENTH AMENDMENT TO OFFICE BUILDING LEASE AGREEMENT (this
"Amendment"), made and entered into as of the 28th day of October, 2002, by and
between NATIONAL OFFICE PARTNERS LIMITED PARTNERSHIP, a Delaware limited
partnership ("Landlord") and FIRSTWAVE TECHNOLOGIES,  INC., a Georgia
corporation (Tenant");

W I T N E S S E T H    T H A T:

        WHEREAS, Atlanta Overlook Associates #3 ("Original Landlord") and Brock
Control Systems, Inc. ("Original Tenant") entered into that certain Office
Building Lease Agreement dated January 30, 1988, as amended by that certain
First Amendment to Office Building Lease dated December 27, 1988, as further
amended by that certain Second Amendment of Office Building Lease dated
October 2, 1989, as further amended by that certain Third Amendment to Lease
Agreement dated March 10, 1993, as further amended by that certain Fourth
Amendment to Lease Agreement (the "Fourth Amendment") dated June 24, 1993, as
further amended by that certain Fifth Amendment to Lease Agreement dated
March 22, 1994, as further amended by that certain Sixth Amendment to Lease
Agreement (the "Sixth Amendment") dated September 22, 1994, as further amended
by that certain Seventh Amendment to Lease (the "Seventh Amendment") dated
January 20, 1998, as further amended by that certain Eighth Amendment to Lease
dated May 8, 1998, as further amended by that certain Ninth Amendment to Lease
dated February 3, 2000, and as further amended by that certain Tenth Amendment
to Lease (the "Tenth Amendment") dated February 28, 2000 (collectively, the
"Lease") for certain premises in the building known as Overlook III and located
at 2859 Paces Ferry Road, Atlanta, Georgia 30339 (the "Building"), consisting of
approximately 25,467 rentable square feet (based on a remeasurement of the
Premises), being known as Suite 1000 (the "Premises");

        WHEREAS, Landlord is the successor-in-interest to the Original Landlord;

        WHEREAS, Tenant is the successor-in-interest to the Original Tenant;

        WHEREAS, Tenant has exercised its Reduction Option under the Lease and
desire to reduce the size of the Premises; and

        WHEREAS, Landlord and Tenant desire to evidence such reduction of the
Premises and to amend certain other terms and conditions of the Lease and
evidence their agreements and other matters by means of this Amendment;

        NOW THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the Lease is hereby amended and
the parties hereto do hereby agree as follows:

        1.    Reduction Space.    Effective as of April 30, 2003 (the "Effective
Date"), Tenant shall relinquish and surrender to Landlord and, subject to
satisfaction of the requirements set forth below, Landlord shall take back and
accept from Tenant approximately 10,049 rentable square feet of the Premises as
shown on Exhibit "A" attached hereto and by this reference made a part hereof
(the "Reduction Space"). Should all of the foregoing conditions be met as of the
Effective Date, the total rentable square feet of space leased pursuant to the
Lease shall be decreased to 15,418 rentable square feet as of such date, and the
Premises shall be 15,418 rentable square feet being Suite 1000. Tenant shall
surrender the Reduction Space in the condition required under Section 8 of the
Lease. The parties agree that the remaining balance of the tenant improvement
allowance due from Landlord to Tenant is $92,508.00 (based on $6.00 per rentable
square foot multiplied by 15,418 rentable square feet).

        2.    Base Rent.    From and after the Effective Date and continuing
thereafter up to and throughout the remainder of Lease Term, Tenant shall
continue to pay Base Rent for the Premises under the same terms and conditions
as set forth Paragraph 2 of the Tenth Amendment, except that such Base Rent
shall be based upon 15,418 rentable square feet of space. Prior to the Effective
Date, Tenant shall

--------------------------------------------------------------------------------


continue to pay Base Rent for the Premises pursuant to the terms and conditions
as set forth in Paragraph 2 of the Tenth Amendment with the monthly Base Rent
being calculated on the Premises consisting of 25,216 rentable square feet.
Prior to the Effective Date, Base Rent shall not be adjusted to reflect the
remeasurement of the Premises.

        3.    Tenant's Share.    As of the Effective Date, Tenant's Share (as
defined in Paragraph 1.1.3 of Exhibit "B" to the Fourth Amendment) shall exclude
the Reduction Space for purposes of calculating such percentage. Tenant's Share
shall be 3.57% as of the Effective Date.

        4.    Construction Costs.    Tenant shall be responsible for all costs
incurred by Landlord in connection with the separation of the Reduction Space
from the Original Premises, including, without limitation, costs of constructing
a demising wall, correction of code violations resulting from the division of
the Premises, and the cost of separating the electricity, plumbing and other
building systems. To the extent additional common corridors are required due to
the separation of the Premises, Landlord and Tenant will each be responsible for
one half (1/2) of the total costs thereof. Tenant shall reimburse Landlord for
all of such expenses within thirty (30) days of demand.

        5.    Right to Negotiate.    Pursuant to Paragraph 6(f) of the Tenth
Amendment, Tenant agrees that it shall not lease any space in any other building
in Atlanta, Georgia without first providing Landlord with the right to lease to
Tenant similar space on the same economic terms and conditions of a new lease at
another building.

        6.    Modifications and Deletions.    Paragraph 5 of the Tenth Amendment
(Termination Option), and Paragraph 7 of the Tenth Amendment (Right of First
Offer) are hereby deleted in their entirety and are of no further force or
effect.

        7.    Brokers.    Tenant represents and warrants to Landlord that
neither it nor its officers or agents nor anyone acting on its behalf has dealt
with any real estate broker other than Hines Properties, Inc. who represented
Landlord and CB Richard Ellis who represented Tenant in the negotiating or
making of this Amendment, and Tenant agrees to indemnify and hold Landlord, its
agents, employees, partners, directors, shareholders and independent contractors
harmless from all liabilities, costs, demands, judgments, settlements, claims,
and losses, including reasonable attorneys' fees and costs, incurred by Landlord
in conjunction with any such claim or claims of any other broker or brokers
claiming to have interested Tenant in the Building or Premises or claiming to
have caused Tenant to enter into this Amendment.

        8.    No Defaults; Ratifications.    Landlord and Tenant hereby agree
that there are, as of the date hereof, regardless of the giving of notice or the
passage of time, or both, no defaults or breaches on the part of Landlord or
Tenant under the Lease, except Landlord does not waive any claims with respect
to those certain disputed amounts for accounts receivable due under the Lease
which are being discussed with Tenant. Landlord and Tenant hereby affirm that as
of the date hereof the Lease is in full force and effect, that the Lease has not
been modified or amended (except as provided in this Amendment) and that all of
Landlord's obligations accrued to date have been performed. Landlord and Tenant
each hereby ratifies the provisions of the Lease on behalf of itself and its
successors and assigns as to all of the terms, covenants and conditions of the
Lease as amended hereby. Landlord and Tenant further agree to fulfill all of its
obligations under the Lease as amended hereby to the other throughout the
remainder of the Lease Term.

        9.    Capitalized Terms.    All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Lease.

        10.    Binding Effect.    This Amendment shall not be valid and binding
on Landlord and Tenant unless and until it has been completely executed by and
delivered to both parties.

        EXCEPT AS expressly amended and modified hereby, the Lease shall
otherwise remain in full force and effect, the parties hereto hereby ratifying
and confirming the same. To the extent of any inconsistency between the Lease
and this Amendment, the terms of this Amendment shall control.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned parties have duly executed this
Amendment as of the day and year first above written.

  LANDLORD:
 
NATIONAL OFFICE PARTNERS LIMITED
PARTNERSHIP, a Delaware limited partnership


 
 
By:
Hines National Office Partners Limited Partnership, a Texas limited partnership
general partner


 
 
By:
Hines Fund Management, L.L.C., a Delaware limited liability company
its general partner


 
 
 
By:
Hines Interests Limited Partnership, a Delaware limited partnership
its sole member


 
 
 
 
By:
Hines Holdings, Inc., a Texas corporation, its general partner


 
 
 
 
 
By:
/s/  C KEVIN SHANNAHAN      

--------------------------------------------------------------------------------

C. Kevin Shannahan
Executive Vice President


 
TENANT:
 
FIRSTWAVE TECHNOLOGIES, INC.,
a Georgia corporation
 
By:
/s/  JUDITH A VITALE      

--------------------------------------------------------------------------------

Name:  Judith A. Vitale
Title:    CFO

--------------------------------------------------------------------------------


EXHIBIT "A"


Graphic showing "Reduction In Space—10,049 RSF"

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.26



EXHIBIT "A"
